Citation Nr: 0415641	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 30 percent for residuals of multiple shrapnel wounds, 
left leg.

2.  Entitlement to an increased disability rating greater 
than 20 percent for residuals of multiple shrapnel wounds, 
right leg.

3.  Entitlement to an effective date earlier than February 
13, 2001, for the award of an increased disability rating of 
30 percent for residuals of multiple shrapnel wounds, left 
leg.

4.  Entitlement to an effective date earlier than February 
13, 2001, for the award of an increased disability rating of 
20 percent for residuals of multiple shrapnel wounds, right 
leg.




REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1968 
until March 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which assigned an increased disability 
rating of 30 percent for residuals of multiple shrapnel 
wounds, left leg and an increased rating of 20 percent for 
residuals of multiple shrapnel wounds, right leg effective 
from February 13, 2001.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims of entitlement to 
increased ratings for service-connected residuals of shrapnel 
wounds, left and right leg.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  The Board initially notes that 
the appellant's February 2001 and August 2001 VA medical 
records indicate the existence of a possible post-service 
fracture and laceration of the left leg/ankle.  In addition, 
the claims file does not contain any VA or private medical 
records prior to February 2001.  Accordingly, as detailed 
below, this case is remanded for purposes of obtaining these 
medical records.

As discussed above, the claims file indicates the possible 
existence of relevant and previously unobtained medical 
records dated prior to February 2001.  Furthermore, the 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
VA regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2003).  
Under this rule, an effective date for an increased rating 
may be assigned later than the date of receipt of the claim -
- if the evidence shows that the increase in disability 
actually occurred after the claim was filed -- but never 
earlier than the date of receipt of the claim.

The law provides an exception to this general rule for awards 
of increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002).  The 
implementing regulation provides that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2003).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2003).  A report of examination or hospitalization which 
meets certain requirements will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2003).  Once a formal claim for compensation has been 
allowed, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1) (2003).  The 
date of receipt of evidence from a private physician or 
layman will also be accepted as an informal claim when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2003).

Therefore, the Board finds that the appellant's earlier 
effective date claims must be held in abeyance pending 
development of the aforementioned medical records.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in August 2002 with respect to the issues 
currently on appeal.  However, as previously discussed, all 
relevant medical evidence with respect to the appellant's 
service-connected residuals of multiple shrapnel wounds, left 
and right legs was not contained within the claims file.  As 
such, VA reexamination is warranted in order to determine the 
propriety of the current ratings for the appellant's 
residuals of multiple shrapnel wounds, left and right legs.

Accordingly this case is REMANDED for the following:

1.  The appellant's clinical records, to 
include nursing notes, laboratory reports, 
etc. should be obtained from the 12th 
Evacuation Hospital (SMBL) APO 96353 dated 
from October 24, 1969 to November 2, 1969, 
U.S. Army Hospital at Camp Zama, Japan dated 
from November 2, 1969 to November 13, 1969, 
and Irwin Army Hospital at Ft. Riley, Kansas 
dated from November 13, 1969.  All efforts to 
obtain these records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

2.  The appellant should be requested to 
identify the date(s) and location(s) of any 
and all post-service treatment for his right 
and left leg conditions, to include any post 
service treatment for fractures of the left 
and/or right lower extremities.  The 
appellant should also be requested to provide 
the appropriate authorization and release for 
any such medical records.

3.  Any treatment records identified by the 
appellant should be developed as needed.  In 
addition, all VA treatment records should be 
obtained from the VA medical center in 
Topeka, Kansas dated since May 1973.  All 
efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

4.  Upon completion of the above, the 
appellant should be scheduled for a VA 
reexamination.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a)	The examiner should clearly identify 
all Muscle Groups affected by the 
appellant's service-connected 
residuals of shrapnel wounds to the 
left and right lower extremities, to 
include specific consideration of 
Muscle Groups XI, XII, XIII, and XIV.  
Furthermore, as to each affected 
Muscle Group, the examiner should 
comment upon all objective findings 
as well as any cardinal signs and 
symptoms of muscle disability, to 
include loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.

b)	The examiner should also provide an 
opinion as to whether any post-
service fracture of the left and/or 
right lower extremities is causally 
related to the appellant's service-
connected residuals of shrapnel 
wounds, left and right legs.  

c)	If the examiner finds that there 
exists no causal connection between 
any post-service fracture(s) of the 
right and/or left lower extremities 
and the appellant's service-connected 
residuals of shrapnel wounds, left 
and right legs, then the examiner 
should clearly indicate, if possible, 
what degree of the appellant's lower 
extremities disability is due to in-
service shrapnel wounds as opposed to 
any post-service leg fractures.  If 
the examiner cannot provide such 
opinion, then he or she should so 
state.

All appropriate testing, to include x-rays 
should be accomplished.  A complete rationale 
for any opinion expressed must be provided.  
If the examiner cannot answer the above 
without resorting to speculation, then he or 
she should so state.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claims for higher ratings 
for his service-connected residuals of 
shrapnel wounds, left and right legs should 
then be reconsidered.  If the benefits sought 
on appeal remain denied, then the appellant 
and his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




